Citation Nr: 1544054	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  15-03 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from August 1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The Veteran's melanoma is likely related to significant sun exposure during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for melanoma are met.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran claims that his melanoma was caused by burns from a bomb explosion during service, or alternatively, from excessive sun exposure while serving in Roi Namur in the Marshall Islands.  He has submitted a substantial amount of credible testimony that he worked outside without a shirt essentially during the entire time he was stationed at Roi Namur.  At a December 2014 RO hearing, the Veteran also testified that he had no significant sun exposure after service, other than mowing the grass without a shirt.

The claims file contains an opinion from the Veteran's private physician, that the Veteran "has had significant sun exposure in the Pacific Theater between 1943 and 1944 accounting for multiple malignant melanomas and basal cell cancers."  The opinion was provided by someone competent to provide it, and it included a rationale consistent with the record, given that the Veteran has consistently reported no other significant sun exposure.  There is no competent opinion stating otherwise.  Although the RO relied on a February 2012 VA Scars examination report in determining that the Veteran's melanoma is not related to service, the Board affords that report no probative value as to the current issue.  The examiner failed to opine whether it was at least as likely as not that the Veteran's melanoma was related to service.  Rather, the examiner merely stated that although the Veteran likely had sun exposure during active duty, it would be speculative to opine that sun exposure from 1942 through 1945 was in some way more significant than the cumulative sun exposure previous to 1942 and after 1945.  The examiner's statement provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection.  Jones v. Shinseki, 23 Vet. App. 382, 386 (2010).

Accordingly, the only probative evidence of record weighs in favor of the Veteran's claim for service connection for melanoma, and the claim must therefore be granted.

As the full benefit sought by this appeal is herein granted, the need to discuss whether VA has complied with its duties to notify and assist the Veteran is obviated.


ORDER

Entitlement to service connection for melanoma is granted, subject to the laws governing payment of monetary benefits.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


